FILED
                              NOT FOR PUBLICATION                           SEP 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SAIHUA GUO,                                       No. 07-75143

               Petitioner,                        Agency No. A078-751-326

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Saihua Guo, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying her motion to reopen. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reopen, He v. Gonzales, 501 F.3d 1128, 1130-31 (9th Cir. 2007), and

we deny the petition for review.

      The agency did not abuse its discretion in denying Guo’s second motion to

reopen as untimely because Guo filed it over five years after the agency issued its

final removal order, see 8 C.F.R. § 1003.2(c)(2), and Guo failed to demonstrate

changed country conditions to qualify for the regulatory exception to the time or

number limits for filing motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); Lin v.

Holder, 588 F.3d 981, 988-989 (9th Cir. 2009) (record did not establish change in

family planning laws or enforcement of such laws that would establish changed

country conditions excusing untimely motion to reopen); He, 501 F.3d at 1132 (the

birth of children outside the country of origin is a change in personal circumstances

that is not sufficient to establish changed circumstances in the country of origin

excusing the untimely filing of a motion to reopen).

      Guo’s argument that she is entitled to reopen to file an asylum application is

foreclosed by this court’s decision in Chen v. Mukasey, 524 F.3d 1028, 1032 (9th

Cir. 2008) (an alien may file an asylum application only in connection with a

successful motion to reopen, subject to the time and number limitations).

      PETITION FOR REVIEW DENIED.




                                          2                                     07-75143